782 N.W.2d 171 (2010)
Barbara Lynn SALT, Personal Representative of the Estate of Alysha Lynn Salt, Deceased, Plaintiff-Appellee,
v.
Andrew C. GILLESPIE, Geraldine Lynn Irvine, Pixie, Inc., d/b/a Bennigan's, and Mason Jar Pub & Grub, Defendants-Appellees, and
Quality Dairy Company, Defendant-Appellant.
Joseph Bolanowski, Personal Representative of the Estate of Robert M. Bolanowski, Deceased, Brenda J. Bolanowski, and Terrance D. Hall, Plaintiffs-Appellees,
v.
Andrew C. Gillespie, Geraldine Lynn Irvine, f/k/a Geraldine Lynn Gathman, Ronald Sheele Enterprises, L.L.C., d/b/a Mason Jar Pub & Grub, And Sweet Onion, Inc., d/b/a Bennigan's, Defendants-Appellees, and
Quality Dairy Company, Defendant-Appellant.
Stephen Ancona, Plaintiff-Appellee,
v.
Andrew C. Gillespie, Geraldine Lynn Irvine, f/k/a Geraldine Lynn Gathman, Ronald Sheele Enterprises, L.L.C., d/b/a Mason Jar Pub & Grub, and Sweet Onion, Inc., d/b/a Bennigan's, Defendants-Appellees, and
Quality Dairy Company, Defendant-Appellant.
Docket Nos. 139319, 139320, 139321. COA Nos. 277391, 277392, 277393.
Supreme Court of Michigan.
March 28, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's February 2, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., (dissenting).
I would grant Bennigan's motion for reconsideration and, on reconsideration, would vacate this Court's order of February 2, 2010, which reinstated plaintiffs' claim against Bennigan's, for the reasons set forth in my dissenting statement in this case, 485 Mich. 1090 (2010).
CORRIGAN, J., joins the statement of MARKMAN, J.